Citation Nr: 0116724	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1944 to June 
1946 and from May 1947 to May 1966.

In February 1989, the Board of Veterans' Appeals (Board) 
denied service connection for arthritis.  In 2000, the 
veteran submitted an application to reopen the claim for 
service connection for arthritis.  This appeal comes to the 
Board from an August 2000 RO rating decision that determined 
there was no new and material evidence to reopen this claim.



FINDINGS OF FACT

1.  A February 1989 Board decision denied service connection 
for arthritis.

2.  Evidence received subsequent to the February 1989 Board 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for arthritis.


CONCLUSIONS OF LAW

1.  The February 1989 Board decision, denying service 
connection for arthritis, is final.  38 U.S.C.A. § 7104, 
previously 4003, (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (2000).

2.  New and material evidence has been received since the 
February 1989 Board decision to reopen the claim for service 
connection for arthritis.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The February 1989 Board decision denied service connection 
for arthritis.  A decision of the Board is final with the 
exception that a claimant may later reopen a claim if new and 
material evidence is submitted.   38 U.S.C.A. §§ 5108, 7104, 
previously 4003; 38 C.F.R. § 20.1100.  The question now 
presented is whether new and material evidence has been 
submitted since the Board's adverse February 1989 decision, 
denying service connection for arthritis, to permit reopening 
of the claim.  38 C.F.R. 3.156(a); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For evidence to be deemed new, it must not 
be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows the presence of 
arthritis that had its onset in service).  A determination by 
VA that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the February 1989 Board 
decision consisted of statements and testimony from the 
veteran that his arthritis began in service; and service, VA, 
and private medical reports that did not show the presence of 
rheumatoid arthritis and did not show the presence of 
osteoarthritis until many years after service.  The medical 
evidence included letters from physician that suggested the 
veteran may have rheumatoid arthritis and reports of latex 
fixation tests both in service and after service that were 
negative for rheumatoid arthritis.  

Since the February 1989 Board decision, denying service 
connection for arthritis, various evidence has been 
submitted, including a letter dated in June 2000.  This 
letter, signed by a physician, is to the effect that the 
signatory reviewed the veteran's records and concluded that 
the veteran has had rheumatoid arthritis since service.  This 
evidence by itself contributes a more complete picture to the 
veteran's claim for service connection for arthritis and is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  Hodge, 155 F. 3d 1356.  
Moreover, although the reasoning and evidentiary basis for 
the conclusion of the physician in the June 2000 letter is 
unclear, the conclusion must be presumed credible for the 
purpose of determining whether the evidence is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Hence, the Board finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
arthritis.



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
arthritis is granted.


REMAND

Since the Board has held that the claim for service 
connection for arthritis is reopened, the entire evidentiary 
record must be considered.  Consequently, the case is 
remanded to the RO for consideration of the issue of 
entitlement to service connection for arthritis prior to 
appellate consideration of this issue in order to ensure due 
process to the veteran, pursuant to the holding of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) in Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claim for service connection for 
arthritis.

The physician who signed the June 2000 letter did not provide 
a discussion of medical principles based on the medical facts 
in the veteran's case to support his conclusion that the 
veteran has had rheumatoid arthritis since service.  The RO 
should advise the veteran of the evidence needed to 
successfully prove his claim and assist him in obtaining any 
relevant evidence.

The veteran's claims folder should also be sent to an 
appropriate physician at a VA medical facility for review in 
order to obtain an opinion as to whether or not the veteran 
has rheumatoid arthritis and opinions as to the etiology of 
any arthritis found.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for arthritis since his 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file, 
including a report from the physician who 
signed the June 2000 letter that contains 
a discussion of medical principles based 
on the facts in the veteran's case to 
support the conclusion that the veteran 
has had rheumatoid arthritis since 
service.

2.  The veteran's claims folder should be 
sent to an appropriate physician at a VA 
medical facility in order to obtain an 
opinion as to (a) whether it is at least 
as likely as not that the veteran has 
rheumatoid arthritis, and (b) whether it 
is at least as likely as not that any 
current arthritis began in service or was 
manifested within the first year 
thereafter.  The physician should support 
the opinions by discussing medical 
principles as applied to the medical 
evidence in the veteran's case.  If the 
requested information cannot be obtained 
without examination of the veteran, he 
should be scheduled for an examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  The RO should review the claim for 
service connection for arthritis.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals



 



